Martin, J.

delivered the opinion of the coart.
The appellants complain of a judgment which dismisses their opposition to the appointment of Faures, as syndic, on the ground that it was not supported by their oath, according to the 18th section of the act relating to voluntary surrenders; 2 Moreau’s Digest, 429. ■
It is true this section of the law, requires the opponent’s written deposition, and if an opinion was to be formed on this .section alone, the judgment appealed from should be supported. But we are bound to compare it with the other parts of that act and other acts on the same subject. The question now under consideration, was lately before us in the case of Cassi-dy vs. his creditors, when this comparison was made, and the result was that the oath of the opposing creditor was not necessary ; and we have not heard any thing in the present qase which can authorize a change of opinion.
The District Court in our opinion erred in making the rule obtained by the syndic absolute, and in' dismissing the opposition.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be -annulled, avoided and reversed, the rule discharged, and that the case be remanded for further proceedings according to law : the appellee paying the costs of ■the appeal.